Citation Nr: 1637451	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-42 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, prior to April 18, 2014, and in excess of 70 percent from that date, forward, for the Veteran's posttraumatic stress disorder (PTSD) (previously characterized as depressive disorder).

2.  Entitlement to service connection for a bilateral foot disability manifesting as a bunion or digital deformity.

3.  Entitlement to special monthly compensation (SMC) under U.S.C.A. § 1114, prior to August 6, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied a rating in excess of 50 percent for depressive disorder and denied service connection for a bilateral foot condition.  

The Veteran requested a Board hearing; such hearing was scheduled in September 2011; however, the Veteran failed to appear and the hearing was not rescheduled.  

The Board previously considered this matter in March 2014, at which time it remanded for additional development, to include new VA examinations. 

Subsequent to March 2014 Board remand, an August 2014 rating decision recharacterized the Veteran's service-connected mental health disability as PTSD and granted a higher rating of 70 percent, effective April 18, 2014.  This was not a full grant of the benefit sought, and the appeal continues with regard to this issue.

The August 2014 rating decision also granted service connection for a bilateral foot condition (diagnosed as metatarsalgia with degenerative arthritis), bilateral pes planus, and right ankle degenerative arthritis.  The Veteran has not appealed the downstream issues of the disability rating or effective date assigned for these specific disabilities.  As such, they are not on appeal.  The Board, however, notes that an August 2014 supplemental statement of the case denied service connection for bilateral plantar flexion of the third metatarsal.  As such, this particular aspect of the original claim is still under the Board's appellate jurisdiction.  The Board, however, has recharacterized the issue on appeal as service connection for a bilateral foot disability manifesting as bunion or digital deformity, to account for medical evidence showing a diagnosis of bilateral bunion and mallet toes lesser digits 2-4.  See VA treatment records from June 2009 (received March 14, 2014).

The issues of service connection for a bilateral foot disability manifesting as bunion or digital deformity and entitlement to SMC, prior to August 6, 2013 are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence shows that the Veteran's PTSD results in total occupational and social impairment during the entire appeal period.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently published and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected mental health disability (previously characterized as depressive disorder, currently characterized as PTSD) is currently rated as 
50 percent disabling prior to April 18, 2014, and as 70 percent disabling from that date forward.  Resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for a rating of 100 percent during the entire appeal period.  The Board notes that the Veteran submitted his increased rating claim in June 2009.

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In the present case, the evidence is relative equipoise as to whether the Veteran's PTSD results in total occupational and social impairment, manifested by violent behavior and a persistent danger of hurting others.  See August 2009 VA examination (endorsing violent behavior); April 2015 VA examination (showing a finding of total occupational and social impairment).  

Furthermore, the evidence of record reflects that the Veteran has been unemployed during the appeal period.  At the August 2009 VA examination, the Veteran reported that he was last employed in 2007 doing security work but was fired after six months due to complaints about his behavior and irritable mood.  His prior work history includes jobs as a machine operator at the post office (for five years, fired due to performance issues), farmhand (from 1992 to 1997), mechanic (in 1998 for one year, did not work out due to attitude issues), and at the airport fueling airplanes (from 1998 to 2003, had issues with feet and could not tolerate noise).  At the April 2015 VA examination, the Veteran stated the he tried a shipping and receiving job for one day but did not go back to it because he could not tolerate to be around people.  The Veteran did report part-time work as a disc jockey in the weekends and stated that he was taking acting lessons, with the expectation of getting work as an actor in commercials.  His highest level of education is two years of college; he graduated from a technical school.

The Veteran underwent VA examinations in August 2009, April 2014, and April 2015.  The August 2009 VA examiner characterized the Veteran's social and occupational impairment as fair.  The examiner noted the Veteran's reports of part-time work as a disc jockey and his participation in acting classes.  The examiner, however, acknowledged that the Veteran had not held a consistent job since 2008 and had an inconsistent work history with multiple firings.  The examiner also noted that the Veteran did not appear to have any meaningful social connections.  A GAF score of 53 was assigned.  The April 2014 VA examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The April 2014 VA examiner also conducted the April 2015 VA examination.  This time, the VA examiner found that the Veteran had total occupational and social impairment.  The examiner opined that the Veteran's inability to get along with others and his intolerance for noise prevented him from sustaining or retaining a job.

In view of the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected mental health disability has resulted in total occupational impairment during the entire appeal period.  In this regard, the Board notes that the Veteran's symptomatology has remained constant during the appeal period.  Therefore, the April 2015 VA examiner's assessment of total social and occupational impairment is applicable to the entire appeal period.  While the August 2009 VA examiner characterized the Veteran's social and occupational impairment as fair, the Board notes that such characterization is not consistent with the Veteran's noted symptomatology, which suggests a more severe disability picture.  Similarly, the Board acknowledges the Veteran's reports of part-time work as a disc jockey and his acting classes.  Insofar as these suggest some ability to work, the Board notes that there is no indication that the work as disc jockey was a meaningful or continuous source of employment (that would be more than marginal) or that the acting classes yielded any work.  In sum, the evidence is in equipoise as to whether the Veteran's PTSD has resulted in total occupational impairment so as to merit a rating of 100 percent.

The Board finds that the weight of the evidence shows that the Veteran's service-connected PTSD has resulted in total social and occupational impairment.  Accordingly, the Board finds that his symptoms merit the maximum rating of 
100 percent under the schedular rating criteria.  38 C.F.R. § 4.130, DC 9434.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 

Additionally, in Johnson, the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  762 F.3d 1362, 1365-66.  The Federal Circuit noted that 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran is being granted a TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).


ORDER

Entitlement to a schedular rating of 100 percent for service-connected PTSD is granted. 


REMAND

The Veteran submitted a claim of service connection for bilateral foot disability in June 2009.  As stated in the introduction, service connection has been established for bilateral metatarsalgia with degenerative arthritis, bilateral pes planus, and right ankle degenerative arthritis.  In contrast, service connection was denied for bilateral plantarflexed third metatarsal.  See August 2014 supplemental statement of the case.  

The Veteran underwent a VA examination in April 2014.  The examiner's opinion did not address the Veteran's history of bilateral plantarflexed third metatarsal.  An addendum opinion was provided in August 2014.  The August 2014 examiner opined that it is less likely than not that the plantarflexion of the third metatarsal is related to service.  The examiner explained that the disability was rather due to flexible abnormal positioning of the foot in stance and poor radiographic technique that failed to capture the true angle and base of gate necessary for appropriate radiographic evaluation.  The examiner, however, did not discuss VA treatment records that show a June 2009 diagnosis of bilateral bunion and mallet toes lesser digits 2-4.  See VA treatment records received in March, 14, 2014.  The Board also notes that, subsequent to the August 2014 VA opinion, the Veteran underwent a new VA examination for his feet in April 2015 in the context of a TDIU claim.  This evidence was not available at the time of the August 2014 VA opinion and has not been considered by the AOJ.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board notes that the Veteran was awarded a TDIU, from August 6, 2013, forward.  Since that date, the Veteran has also received special monthly compensation (SMC) under U.S.C.A. § 1114(c) and 38 C.F.R. § 3.350(i) on account of his PTSD as a single disability upon which a TDIU is based and additional service-connected disabilities that are independently ratable as 60 percent or more.  In light of the present decision, which is granting a schedular rating of 
100 percent for the Veteran's mental health disability (now characterized as PTSD), the RO should assess whether SMC is now warranted prior to August 6, 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, forward the claims file to the individual who authored the August 2014 VA opinion, or another examiner if that examiner is unavailable, to provide an addendum opinion with respect to the Veteran's bilateral foot disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file, to include the relevant medical history, should be noted in the examination report.

The examiner should respond to the following:

(a)  Does the Veteran currently have a bilateral foot disability manifesting as a bunion or digital deformity?

(b)  If there is no current diagnosis of a bilateral foot disability manifesting as a bunion or digital deformity, the examiner must reconcile this lack of diagnosis with previous findings (e.g., June 2009 VA treatment records showing a diagnosis bilateral bunion and mallet toes lesser digits 2-4), and specifically provide an opinion as to whether it is as likely as not that the Veteran had a bunion or toe disability at any time since June 2009, even if it has since resolved.

(c)  If the examiner finds that the Veteran had a bilateral bunion or toe disability at any time since June 2009, the examiner is asked to provide an opinion as to whether such bilateral bunion or toe disability is at least as likely as not related to service.

(iv)  If not, is the bilateral bunion or toe disability as likely as not proximately due to his service-connected foot disabilities?  If not, then is it at least as likely as not that the bilateral bunion or toe disability has been aggravated (permanently worsened beyond its natural progression) by his service-connected foot disabilities?

The examiner should provide a comprehensive rationale for any opinion offered.  The examiner should consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him, as appropriate when formulating an opinion.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Evaluate whether the Veteran is entitled to SMC, prior to August 6, 2013 in light of the Board's grant of a 
100 percent schedular rating for PTSD.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


;The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


